COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-169-CV


IN THE INTEREST OF J.H. AND
J.H., JR., CHILDREN


                                           ----------

           FROM THE 231 ST DISTRICT COURT OF TARRANT COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ------------

          On April 30, 2008 and May 13, 2008, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid.              See T EX. R. A PP. P. 42.3(c).

Appellant has not paid the $175 filing fee. See T EX. R. A PP. P. 5, 12.1(b).




      1
          … See T EX. R. A PP. P. 47.4.
          Because appellant has failed to comply with a requirement of the rules

of appellate procedure and the Texas Supreme Court’s order of August 28,

2007,2 we dismiss the appeal. See T EX. R. A PP. P. 42.3(c), 43.2(f).

       Appellant shall pay all costs of this appeal, for which let execution issue.

See T EX. R. A PP. P. 43.4.




                                                   PER CURIAM


PANEL D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: June 19, 2008




      2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                         2